234 F.3d 1345 (11th Cir. 2000)
UNITED STATES of America, Plaintiff-Appellee,v.Armando Lazaro FERNANDEZ, Defendant-Appellant.
No. 99-14955.
United States Court of Appeals, Eleventh Circuit.
December 11, 2000.December 21, 2000

Appeal from the United States District Court for the Southern District of  Florida. (No. 99-00506-CR-DLG), Donald L. Graham, Judge.
Before EDMONDSON and MARCUS, Circuit Judges, and RESTANI*, Judge.
PER CURIAM:


1
This case presents this question: whether a plea of nolo contendere, where  adjudication has been withheld, qualifies as a conviction for purposes of  U.S.S.G.  2K2.1(a)(2). The answer is "yes".


2
In 1999, Defendant was indicted for being a felon in possession of a firearm, in  violation of 18 U.S.C.  922(g)(1) (Count 1) and for having knowingly made a  false statement to a firearms dealer, in violation of 18 U.S.C.  922(a)(6)  (Count 2). Defendant pleaded guilty to Count 1 of the indictment pursuant to a  plea agreement with the government.


3
The PSI set the base offense level at 24, in accordance with U.S.S.G.   2K2.1(a)(2), based on a finding that Defendant had two prior felony convictions.  The probation officer relied on a 1990 aggravated-assault conviction. In  addition, he relied on a 1988 offense for carrying a concealed weapon to which  Defendant had pleaded nolo contendere in Florida state court but for which there  was no adjudication of guilt. Defendant did not contest the use of his 1990  aggravated-assault conviction. He, however, did argue that the 1988 offense  could not be used to determine his base offense. At sentencing, the district  court disagreed with Defendant and concluded that the 1988 offense did count as  a conviction for purposes of U.S.S.G.  2K2.1(a)(2).

DISCUSSION

4
Under section 2K2.1, a criminal defendant's base offense level is 24 if the  defendant has "at least two prior felony convictions of either a crime of  violence or a controlled substance offense." U.S.S.G.  2K2.1(a)(2).


5
The guidelines are clear that, if a prior conviction results in a criminal  history point under section 4A1.1, then the conviction is to be considered a  conviction under section 2K2.1(a)(2) as well. See U.S.S.G.  2K2.1(a)(2)  comment. (n.5)("For purposes of determining the number of such convictions under  [this] subsection, count any such prior convictions that receives any points  under  4A1.1"); see also United States v. Laihben, 167 F.3d 1364, 1366 (11th  Cir.1999)(if state court conviction qualifies for criminal-history points under   4A1.1, it will be considered prior conviction for determining base level  offense under  2K2.1(a)).


6
Under the Sentencing Guidelines, an offense that resulted in a plea of nolo  contendere with no adjudication of guilt is to be included in the  criminal-history calculation of section 4A1.1. See U.S.S.G.  4A1.2(f) ("plea of  nolo contendere in a judicial proceeding is counted as a sentence under   4A1.1(c) even if a conviction is not formally entered")(punctuation omitted);  see also United States v. Rockman, 993 F.2d 811, 814 (11th Cir.1993)  (defendant's offense to which he had pled nolo contendere was properly counted  as an offense under U.S.S.G.  4A1.1(c) even though there was no adjudication of  guilt). Thus, the district court properly counted Defendant's 1988 offense in  the criminal history calculation of section 4A1.1(c).1 Therefore, because  Defendant's 1988 offense resulted in a criminal history point under section  4A1.1, it is to be counted as a "conviction" under section 2K2.1.


7
The district court relied on United States v. Jones, 910 F.2d 760 (11th  Cir.1990), in concluding that Defendant's nolo plea was a conviction. Jones said  that a nolo plea was to be considered a "conviction" in making the defendant  eligible for career offender status under section 4B1.1. Jones is relevant to  the present case because both sections 4B1.1 and 2K2.1 refer to U.S.S.G.  4B1.2  to define "prior felony convictions".


8
Defendant first argues that the district court's reliance on Jones is erroneous  because Jones based its conclusions on the reasoning contained in a line of  cases which has been subsequently overruled by Congress. See 18 U.S.C.   921(a)(20). While two of these cases may have been over- ruled2, Jones' ultimate  determination remains intact: a prior state court nolo plea in which  adjudication was withheld can be used as a conviction to make the defendant  eligible for career-offender status under the Sentencing Guidelines. This  conclusion is still good law and has been cited (after the pertinent  congressional act) with approval by this court. See United States v. Mejias, 47  F.3d 401, 404 (11th Cir.1995).


9
Defendant also argues that, in United States v. Willis, 106 F.3d 966 (11th  Cir.1997), we said that under Florida law "a conviction requires either an  adjudication of guilt by verdict of the jury or a plea of guilty." While this  reading of Willis may be accurate, Willis distinguished itself from Jones by  noting that the definition of "conviction" under 18 U.S.C.  922(g)(1)-the  statute at issue in Willis-was governed by state law, while the definition of  "conviction" under U.S.S.G.  4B1.1-the guideline at issue in Jones -was  governed by federal law. In other words, Willis interpreted the meaning of  "conviction" under state law, while Jones interpreted its meaning under federal  law.


10
Furthermore, authority in the Fifth Circuit strengthens our view that the  district court properly considered Defendant's nolo plea. In United States v.  Stauder, 73 F.3d 56 (5th Cir.1996), the Fifth Circuit said that a guilty plea in  Texas state court for which the defendant received a "ten-year sentence but with  deferred adjudication probation" could be used to calculate the base offense  level under section 2K2.1, even though the offense disposition was not  considered a conviction under Texas law. See id. at 56-57.


11
For these reasons, we conclude that a plea of nolo contendere is to be  considered a conviction under section 2K2.1(a)(2) of the United States  Sentencing Guidelines.


12
AFFIRMED.



NOTES:


*
 Honorable Jane A. Restani, Judge, United States Court of International Trade,  sitting by designation.


1
 Defendant did not object to having been attributed one criminal-history point  for the 1988 offense.


2
  In 1986, Congress amended 18 U.S.C.  921(a)(20) to specify that the term  "conviction", within the meaning of 18 U.S.C.  922(g)(1), was to be determined  by state law. See United States v. Willis, 106 F.3d 966, 968 (11th Cir.1997).  Two cases upon which Jones relied-United States v. Bruscantini, 761 F.2d 640  (11th Cir.1985) and United States v. Garcia, 727 F.2d 1028 (11th Cir.1984)-are  no longer good law to the extent that they interpreted section 922(g)(1) in  accordance with federal law. See id. But, neither section 921(a)(2) nor Willis  affects how the term "conviction" is to be defined under the Sentencing  Guidelines.